DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 4-9, 11-15 and 18-20 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-9, 11-15 and 18-20 are rejected under 35 USC 103 as being unpatentable over US20140196449 ("Petty") in view of US20050087375 ("Steele") and US20120159916 ("Ishii").

Claim 1
Petty discloses a machine that is controlled based on the machine being on a slope (abstract: changing load distribution on a machine encountering varying weight distributions at the two drives resulting from operating on slopes.). Petty fails to disclose a steering system configured to direct movement of the machine; and a control system operably coupled for communication with the steering system, the control system comprising: a grade sensor; and a controller configured to determine a slope laterally across the machine from an uphill side of the machine to a downhill side of the machine based on sensed data from the grade sensor, wherein the controller is further configured to control the steering system to limit a turn radius of the machine toward the uphill side of the machine based on the determined slope. However, Petty does disclose the machine that is controlled based on the machine being on a slope (abstract). Furthermore, Steele teaches a machine (abstract) comprising: 
a steering system configured to direct movement of the machine (0016 The driven wheels 14 may be differentially driven to steer the wheelchair 10. Alternatively, steering motors 24 may be provided for steering the driven wheels 14); and 
a control system operably coupled for communication with the steering system (0016 The driven wheels 14 may be differentially driven to steer the wheelchair 10. Alternatively, steering motors 24 may be provided for steering the driven wheels 14, claim 16), the control system comprising: 
a grade sensor (0017 other inclinometer 30, 32 measures from some negative roll angle, Fig. 3); and 
a controller configured to determine a slope laterally across the machine from an uphill side of the machine to a downhill side of the machine based on sensed data from the grade sensor (0017 other inclinometer 30, 32 measures from some negative roll angle, Fig. 3), wherein the controller is further configured to control the steering system to limit a turn radius of the machine toward the uphill side of the machine based on the determined slope (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius
wherein the control system is configured to limit the turn radius of the machine toward the uphill side if the slope is greater than a first threshold value (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline. Note the various inclines and associated control algorithm and/or look-up table suggest various thresholds with associated different control modes, specifically specific controlling of the turning radius. It is suggested that one incline threshold 
wherein the control system is configured to further limit the turning radius of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline. Note the various inclines and associated control algorithm and/or look-up table suggest various thresholds with associated different control modes, specifically specific controlling of the turning radius. It is suggested that one incline threshold corresponds to one control mode (a certain limiting of the turning radius), and another incline threshold corresponds to another control mode (a different limiting of the turning radius)).	
	Petty and Steele both disclose wheel-driven machines traveling on slopes, and the advantages presented in Steele would have provided similar advantages for Petty in mitigating problems that occur with the machines when traveling on the slopes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the machine in Petty to include the teaching of Steele since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Petty and Steele would have made obvious and resulted in the subject matter of the claimed invention, specifically a steering system configured to direct movement of the machine; and a control system operably coupled for communication with the steering system, the control system comprising: a grade sensor; and a controller configured to determine a slope laterally across the machine from an uphill side of the machine to a downhill side of the machine based on sensed data from the grade sensor, wherein the controller is further 
	Additionally, the combination of Petty and Steele fails to explicitly disclose that the further limiting of the turning radius of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value, is specifically to prevent any turning of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value. However, Petty in view of Steele does disclose wherein the control system is configured to further limit the turning radius of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value (claim 16, 0022, 0017). Furthermore, Ishii teaches a system of controlling a machine as it travels over terrain of various inclines, including that the further limiting of the turning radius of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value, is specifically to prevent any turning of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value (0364 it is possible to configure such that the ECU 424 determines, upon receiving an output signal from a slope sensor 304 (FIG. 49), whether or not the vehicle is located on a ramp which is an inclined surface. If it is determined that the vehicle is located on an inclined surface having a slope angle, relative to a horizontal surface, that is larger than a preset threshold value, the ECU 424 employs a filter for primary delay or the like when calculating the command rotational speed of the drive motors 400, 402, so that abrupt movements including acceleration, deceleration, and turns can be prevented.)
	Petty in view of Steele and Ishii both disclose systems of controlling a vehicle based on the slope of the terrain. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Petty to include the teaching of Ishii since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Petty and Ishii would have made obvious and resulted in the subject matter of the claimed invention, specifically that the further limiting of the turning radius of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value, is specifically to prevent any turning of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value.

Claim 4
Petty fails to disclose wherein the control system is configured to limit the turn radius by increasing a minimum turn radius of the machine toward the uphill side if the slope is between the first threshold and the second threshold. However, Petty does disclose the machine that is controlled based on the machine being on a slope (abstract). Furthermore, Steele teaches wherein the control system is configured to limit the turn  one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 5
 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right. Turing acceleration towards the left could remain unaffected. On steep inclines downwards toward the right, (i.e. a negative roll angle to the right), the control system 28 could reduce maximum turning acceleration towards the left. Turning acceleration towards the right could remain unaffected., 0017 Turning acceleration may be controlled by limiting the minimum turning radius).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Petty fails to explicitly disclose wherein the control system further comprises a memory configured to store attributes of the machine including a stationary center of gravity of the machine. However, Petty does acknowledge the effect of center of gravity of the machine relative to the machine being on a slope (0007 when operating on any slope there is a shift of the machines center of gravity towards the bottom of said slope.). Furthermore, Steele teaches wherein the control system further comprises a memory configured to store attributes of the machine including a stationary center of gravity of the machine (0005 Slope is determined by measuring the direction of gravity in relation to the wheelchair frame., Fig. 3, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. The resulting electronic control system 24 is considerably simpler, more reliable, and less expensive than a closed loop system.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 7
Petty fails to disclose wherein the control system is further configured to control the steering system to limit the turn radius of the machine toward the uphill side based further on one or more attributes of the machine. However, Petty does disclose the machine that is controlled based on the machine being on a slope (abstract). Furthermore, Steele teaches wherein the control system is further configured to control the steering system to limit the turn radius of the machine toward the uphill side based further on one or more attributes of the machine (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 8
Petty discloses wherein the machine is a soil compactor (0007 soil compactor when climbing a slope, as shown in FIG. 2, 0004).

Claim 9
Petty discloses a method of controlling a working machine traversing a hill (abstract, 0036). Petty fails to disclose: determining, by the working machine, a slope of the hill laterally across the working machine from an uphill side of the working machine to a downhill side of the working machine; comparing, by a control system of the working machine, the slope to first threshold; and limiting, by the control system, an uphill turn radius of the working machine if the slope is greater than the first threshold. However, 
determining, by the working machine, a slope of the hill laterally across the working machine from an uphill side of the working machine to a downhill side of the working machine (0017 other inclinometer 30, 32 measures from some negative roll angle, Fig. 3); 
comparing, by a control system of the working machine, the slope to first threshold (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. Note the various inclines and associated control algorithm suggest various thresholds used corresponding to different control modes, specifically specific controlling of the turning radius); 
limiting, by the control system, an uphill turn radius of the working machine if the slope is greater than the first threshold (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. 
comparing, by the control system, the slope to a second threshold, greater than the first threshold (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline. Note the various inclines and associated control algorithm and/or look-up table 
further limiting the turning radius of the working machine if the slope is greater than the second threshold (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline. Note the various inclines and associated control algorithm and/or look-up table suggest various thresholds with associated different control modes, specifically specific controlling of the turning radius. It is suggested that one incline threshold corresponds to one control mode (a certain limiting of the turning radius), and another incline threshold corresponds to another control mode (a different limiting of the turning radius)).
	See prior art rejection for obviousness and reasons to combine.
	Additionally, the combination of Petty and Steele fails to explicitly disclose that the further limiting of the turning radius of the working machine if the slope is greater than the second threshold, is specifically preventing, by the control system, any uphill turning of the working machine if the slope is greater than the second threshold. However, Petty in view of Steele does disclose wherein the control system is configured to further limit the turning radius of the machine toward the uphill side if the slope is greater than a second threshold value, wherein the second threshold value is greater than the first threshold value (claim 16, 0022, 0017). Furthermore, Ishii teaches a system of controlling a machine as it travels over terrain of various inclines, including that the further limiting of the turning radius of the working machine if the slope is greater than the second threshold, is specifically preventing, by the control system, any uphill turning of the working machine if the slope is greater than the second threshold (0364 it is possible to configure such that the ECU 424 determines, upon receiving an output signal from a slope sensor 304 (FIG. 49), whether or not the vehicle is located on a ramp which is an inclined surface. If it is determined that the vehicle is located on an inclined surface having a slope angle, relative to a horizontal surface, that is larger than a preset threshold value, the ECU 424 employs a filter for primary delay or the like when calculating the command rotational speed of the drive motors 400, 402, so that abrupt movements including acceleration, deceleration, and turns can be prevented.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 11
Petty fails to disclose wherein limiting, by the control system, the uphill turn radius of the working machine if the slope is greater than the first threshold comprises: adjusting, by the control system, a minimum turn radius of the working machine when the slope is between the first threshold and the second threshold. However, Petty does disclose controlling a working machine traversing a hill (abstract, 0036). Furthermore, Steele teaches wherein limiting, by the control system, the uphill turn radius of the working machine if the slope is greater than the first threshold comprises: adjusting, by the control system, a minimum turn radius of the working machine when the slope is between the first threshold and the second threshold (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline. Note the various inclines and associated control algorithm suggest various thresholds used corresponding to different control modes, specifically specific controlling of the turning radius).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 12
Petty fails to disclose wherein adjusting, by the control system, the minimum turn radius of the working machine when the slope is between the first threshold and the second threshold further comprises adjusting the minimum turn radius based further upon attributes of the working machine stored in a memory of the control system. However, Petty does disclose controlling a working machine traversing a hill (abstract, 0036). Furthermore, Steele teaches wherein adjusting, by the control system, the minimum turn radius of the working machine when the slope is between the first threshold and the second threshold further comprises adjusting the minimum turn radius based further  one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 13
Petty fails to disclose wherein the attributes of the working machine include a center of gravity of the working machine and a speed of the working machine. However, Petty  when operating on any slope there is a shift of the machines center of gravity towards the bottom of said slope.). Furthermore, Steele teaches wherein the attributes of the working machine include a center of gravity of the working machine and a speed of the working machine (0005 Slope is determined by measuring the direction of gravity in relation to the wheelchair frame., Fig. 3, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. The resulting electronic control system 24 is considerably simpler, more reliable, and less expensive than a closed loop system, 0024 velocity V)
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 14
Petty fails to disclose wherein the first threshold is set as a 20 degree angle of slope, and the second threshold is set as a 40 degree angle of slope. However, Petty does disclose controlling a working machine traversing a hill (abstract, 0036). Furthermore, Steele teaches slope thresholds regarding safety and stability of the machine known in the art (0002 These inclines are generally in a range between about 9 degrees and about 14 degrees, 0027 determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. The resulting electronic control system 24 is considerably simpler, more reliable, and less expensive than a closed loop system.). It would have been obvious to one having ordinary skill in the art before the effective filing date such that the first threshold is set as a 20 degree angle of slope, and the second threshold is set as a 40 degree angle of slope, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value or ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 15
Petty discloses a control system for a working machine (abstract, 0036). Petty fails to disclose: the control system comprising: a grade sensor configured to sense a value indicative of a slope of a hill upon which the working machine is traversing; a steering system configured to control a direction of movement of the working machine; and a controller configured to determine the slope of the hill laterally across the working machine from an uphill side of the working machine to a downhill side of the working machine based on input from the grade sensor and control the steering system to limit an uphill turn radius of the working machine based on the slope. However, Petty does disclose controlling a working machine traversing a hill (abstract, 0036). Furthermore, Steele teaches the control system comprising: 
a grade sensor configured to sense a value indicative of a slope of a hill upon which the working machine is traversing (0017 other inclinometer 30, 32 measures from some negative roll angle
a steering system configured to control a direction of movement of the working machine (0016 The driven wheels 14 may be differentially driven to steer the wheelchair 10. Alternatively, steering motors 24 may be provided for steering the driven wheels 14); and 
a controller configured to determine the slope of the hill laterally across the working machine from an uphill side of the working machine to a downhill side of the working machine based on input from the grade sensor and control the steering system to limit an uphill turn radius of the working machine based on the slope (0017 other inclinometer 30, 32 measures from some negative roll angle, Fig. 3, claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius).

Additionally, Petty fails to explicitly disclose wherein the memory is configured to store properties of the working machine, and wherein the controller is further configured to control the steering system to limit the uphill turn radius of the working machine based further upon the properties of the working machine that include a center of gravity of the working machine. However, in the combination Petty does disclose the memory (0035), and Steele teaches wherein the memory is configured to store properties of the working machine, and wherein the controller is further configured to control the steering system to limit the uphill turn radius of the working machine based further upon the properties of the working machine (0005 Slope is determined by measuring the direction of gravity in relation to the wheelchair frame., Fig. 3, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. The resulting electronic control system 24 is considerably simpler, more reliable, and less expensive than a closed loop system., claim 16). Furthermore, Ishii teaches wherein the properties of the working machine upon which the control of the steering system to limit the uphill turn radius of the machine is based include a center of gravity of the working machine (0241 However, depending on the ground surface state, execution of a turn with this kind of small turning radius and large turning angle can place the riding lawnmower 10 in an unstable state. For example, when a stationary turn is executed on a steep sloping surface, the center of gravity of the riding lawnmower 10 shifts in a short time period, and depending on the case, there is a risk that the vehicle itself will move a large amount accompanying the shift in the center of gravity., 0242, 0243, 0244 Detection of the slope-to-horizontal plane angle is performed using the slope sensor 68 shown in FIG. 8 and FIG. 19, and the collected detection data is acquired by the control section 100 as a slope-to-horizontal plane angle signal 80. The threshold slope angle can be set empirically based on the center of gravity position of the riding lawnmower 10 and the like., 0245-0246)
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 16
Petty discloses a memory (0035 memory). Petty fails to disclose wherein the memory is configured to store properties of the working machine, and wherein the controller is further configured to control the steering system to limit the uphill turn radius of the working machine based further upon the properties of the working machine. However, Petty does disclose the memory (0035). Furthermore, Steele teaches wherein the memory is configured to store properties of the working machine, and wherein the controller is further configured to control the steering system to limit the uphill turn  Slope is determined by measuring the direction of gravity in relation to the wheelchair frame., Fig. 3, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. The resulting electronic control system 24 is considerably simpler, more reliable, and less expensive than a closed loop system., claim 16).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 17
Petty fails to disclose wherein the properties of the working machine include at least a center of gravity location of the working machine. However, Petty does acknowledge the effect of center of gravity of the machine relative to the machine being on a slope (0007 when operating on any slope there is a shift of the machines center of gravity towards the bottom of said slope.). Furthermore, Steele teaches wherein the properties of the working machine include at least a center of gravity location of the working machine (0005 Slope is determined by measuring the direction of gravity in relation to the wheelchair frame., Fig. 3, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. The resulting electronic control system 24 is considerably simpler, more reliable, and less expensive than a closed loop system.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 18
Petty fails to disclose wherein the controller sets a first threshold slope based on the properties of the working machine, and wherein the controller is configured not to limit the uphill turn radius if the slope is less than the first threshold slope. However, Petty does disclose the machine that is controlled based on the machine being on a slope (abstract). Furthermore, Steele teaches wherein the controller sets a first threshold slope based on the properties of the working machine, and wherein the controller is configured not to limit the uphill turn radius if the slope is less than the first threshold slope (0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right. Turing acceleration towards the left could remain unaffected. On steep inclines downwards toward the right, (i.e. a negative roll angle to the right), the control system 28 could reduce maximum turning acceleration towards the left. Turning acceleration towards the right could remain unaffected., 0017 Turning acceleration may be controlled by limiting the minimum turning radius, 0027 Dynamic stability characteristics of the wheelchair 12 are determined in advance through experimental testing on various inclines, under different driving conditions, in order to establish safe limits. These limits are stored in the on-board memory 40 and accessed, either as a control algorithm or look-up table. Note the various inclines and associated control algorithm suggest 
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 19
Petty fails to disclose wherein the controller is further configured to set a second threshold slope based on the properties of the working machine, and wherein the controller is configured to completely prevent uphill turning of the working machine if the slope is greater than the second threshold slope. However, Petty does disclose the machine that is controlled based on the machine being on a slope (abstract). Furthermore, Steele teaches wherein the controller is further configured to set a second threshold slope based on the properties of the working machine, and wherein the controller is configured to completely prevent uphill turning of the working machine if the slope is greater than the second threshold slope (claim 16: one or more steering motors at least one of the one or more drive wheels, the controller further controling parameters of the one or more steering motors according to the combination of input data., 0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right., 0017 Similarly, the other inclinometer 30, 32 measures from some negative roll angle (i.e., to the right or clockwise when viewing FIG. 3A), through zero degrees, to some positive roll angle (i.e., to the left or counterclockwise when viewing FIG. 3B). These angles .THETA., .PHI. are provided as sensory input data to a controller 38. The controller 38 has the ability to alter drive parameters, such as maximum acceleration, maximum deceleration, and maximum turning acceleration and turning deceleration. The turning acceleration is a function of wheelchair velocity and turning radius. Turning acceleration may be controlled by limiting the minimum turning radius…Signals from the inclinometers 30, 32 are used as parameters in a control algorithm (i.e., a step-by-step procedure) and/or a look-up table, which may be accessed from on-board memory 40, which may be an integral part of the controller 38, to alter the dynamic drive characteristics of the wheelchair 10 according to the steepness and direction of the incline. Note the various inclines and associated control algorithm suggest various thresholds used corresponding to different control modes, specifically specific controlling of the turning radius).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 20
Petty fails to disclose wherein the controller is configured not to limit downhill turning of the working machine based on the slope. However, Petty does disclose the machine that is controlled based on the machine being on a slope (abstract). Furthermore, Steele teaches wherein the controller is configured not to limit downhill turning of the working machine based on the slope (0022 On steep inclines downward toward the left (i.e., a negative roll angle to the left), the control system 28 could reduce maximum turning acceleration towards the right. Turing acceleration towards the left could remain unaffected. On steep inclines downwards toward the right, (i.e. a negative roll angle to the right), the control system 28 could reduce maximum turning acceleration towards the left. Turning acceleration towards the right could remain unaffected., 0017 Turning acceleration may be controlled by limiting the minimum turning radius).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663